Citation Nr: 0311449	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-05 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied entitlement 
to service connection for an anxiety disorder and determined 
that new and material evidence had not been presented to 
reopen the finally denied claims of service connection for 
back and bilateral knee disorders.  The petition to reopen a 
claim for service connection for a low back disorder is the 
subject of the REMAND herein.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not have its onset 
during active service or result from disease or injury in 
service.

2.  A December 1997 rating decision denied service connection 
for a bilateral knee disorder.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
December 8, 1997.  He did not appeal.  

3.  The evidence received since the December 1997 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's bilateral 
knee claim.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§  1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  The December 1997 RO decision that denied service 
connection for a bilateral knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 
(2002).  

3.  New and material evidence has not been received, and the 
claim for service connection for a bilateral knee disorder 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the November 2001 rating decision, April 2002 statement of 
the case; September 2002 supplemental statement of the case; 
and in a July 2001 letter from the RO of the criteria for 
establishing service connection, the pertinent law and 
regulations, and the reasons for the denial of his claims.  
He has been informed, therefore, of what the evidence needs 
to show in order for his claims to be granted.  The veteran 
was also notified of the VCAA in the July 2001 development 
letter from the RO, which also informed him of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, VA treatment records, and private treatment records.  
There is no indication of any additional relevant records 
that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A medical examination for an acquired psychiatric 
disorder is unnecessary because there is no evidence that the 
veteran had any psychiatric problems during service or that a 
current psychiatric disorder is related to any in-service 
disease or injury, as discussed below.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, No. 02-
7404, 2003 U.S. App. LEXIS 8073 (Fed. Cir. April 29, 2003).  

Further, a medical examination for the petition to reopen a 
claim for service connection for a bilateral knee disorder is 
unnecessary because the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  New 
and material evidence has not been presented in this case.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The requirements of the 
VCAA have been met by the RO to the extent necessary.  


II.  Acquired psychiatric disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Service medical records do not document any complaints or 
findings of a psychiatric disorder.  Psychiatric evaluation 
was normal on separation examination in March 1970.  

The first post-service medical evidence of a psychiatric 
disorder is dated many years following the veteran's 
separation from service.  Private medical records show that 
the veteran had problems sleeping in September 2000.  
Complaints of stress, insomnia, early morning awakening and 
chronic fatigue were noted in February 2002.  

VA outpatient treatment records show a diagnosis of dysthymia 
with poor sleeping and flashbacks in August 2000.  In 
November 2000, insomnia was again noted.  In July 2001, a 
history of depression was noted.  An assessment of depression 
was also rendered.  In January 2002 and August 2002, the 
diagnoses included depression and insomnia.  

In August 2002, the veteran testified at the RO.  He stated 
that his service in Vietnam contributed to his anxiety 
condition, in that his duties in communication with the 173rd 
Airborne required frequent field duty and he was dropped from 
transport helicopters into remote locations.  He remembers 
seeing lights at night, and the enemy was all around.  Take 
off and landings were very dangerous because they were 
vulnerable to attack at those times.  However, he denied 
having any anxiety attacks during service.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  
Service medical records are negative for any complaints or 
findings of a psychiatric disorder and the first post-service 
medical evidence of record showing a diagnosis of a 
psychiatric disorder is dated many years after the veteran's 
separation from service.  There is no evidence showing that 
the current disability had its onset in service or that it is 
related to any in-service disease or injury.  The veteran's 
own statements that he suffers from a psychiatric disorder 
related to his active service cannot constitute competent 
medical evidence since he is a lay witness who cannot render 
such medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


III.  Bilateral knee disorder

In December 1997, the RO denied service connection for a 
bilateral knee disorder.  The veteran was notified of the 
RO's decision and of his appellate rights by letter dated 
December 8, 1997.  He did not appeal.  That decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).    

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendments are not applicable to the veteran's claims, as he 
filed his claim in June 2001.

At the time of the December 1997 rating decision, the 
evidence consisted of service medical records and private 
medial records.  The service medical records, including the 
March 1970 separation examination, were negative for any 
complaints or findings of a knee disorder.  The veteran's DD 
214 showed that he had a parachutist badge.  Private records 
dated in the 1990s reflect that he had osteoarthritis of the 
knees.  The RO denied the veteran's claim on the basis that 
the first complaints of knee problems were noted many years 
subsequent to service discharge.  

The evidence added to the claims file since December 1997 
consists of private treatment records, including duplicate 
copies of reports already considered, VA treatment records, 
and the veteran's personal hearing testimony.  Non-
duplicative private treatment records show that in December 
1999, the veteran was treated for degenerative joint disease 
of the knees.  From January to September 2000, he received 
treatment injections for his continued knee pain.   VA 
treatment records show a reported history of degenerative 
arthritis in the knees in 1996.  In January and August 2002, 
degenerative joint disease of the knees was noted.  

At his personal hearing in August 2002, the veteran testified 
that his service in Vietnam contributed to his knee 
arthritis.  He testified that he when he was dropped from 
transport helicopters into remote locations, he slept on the 
damp ground during the rainy season.  He said that these 
general adverse conditions and the impact from frequent 
landings contributed to his knee problems.  

New and material evidence has not been received.  The 
veteran's contentions that he has a knee disorder related to 
service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1997, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the onset of any such condition 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Some of the private medical records submitted in conjunction 
with the claim to reopen were of record in 1997 and are, 
therefore, not new.  

Further, the new medical records showing diagnoses of a 
bilateral knee disorder many years after service are 
cumulative.  There was medical evidence before the RO in 1997 
showing that the veteran suffered from arthritis of the 
knees.  There is no medical evidence indicating that the 
veteran has any knee disorder that had its onset during 
active service or within one year after his separation from 
service or that is related to any in-service disease or 
injury. 

Accordingly, the Board finds that the evidence received 
subsequent to December 1997 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a bilateral knee disorder.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

New and material evidence not having been submitted, the 
claim for service connection for a bilateral knee disorder is 
denied.


REMAND

New and material evidence to reopen a claim for entitlement 
to service connection for a low back disorder

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the claims folder reveals that the veteran reported 
being treated for a low back disorder as early as 1976, 
including at Richmond or Richland Memorial Hospital.  Review 
of some of the veteran's treatment records for a back 
disorder also indicate that he had filed an application for 
"permanent medical disability benefits."  Accordingly, the 
RO should ensure that all of the relevant treatment records 
have been associated with the claims file.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

The veteran also testified in August 2002 that one of his VA 
doctors, a female, attributed his back condition to his 
military service.  He should be asked to submit a medical 
opinion from this doctor on remand.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Request that the veteran provide a list 
of those from whom he received medical 
treatment for a low back disorder since his 
discharge from service, including, but not 
limited to, the Richmond or Richland Memorial 
Hospital in 1976.  The Board is particularly 
interested in any records of treatment dated 
from 1959 to 1990.  Make arrangements to 
obtain these records and associate them with 
the claims file.

2.  Make arrangements to obtain a copy of any 
decision and all records associated with the 
veteran's application for "permanent medical 
disability benefits."  See Statement from 
James S. Shaw, M.D., dated January 7, 1997. 

3.  Ask the veteran to provide an opinion 
from the VA doctor he referenced at his 
August 2002 personal hearing relating his 
current low back disorder to his active 
service.    

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA  is completed.  

5.  Readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, he and his 
representative, if any, should be provided a 
supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

